Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 1 of 7
Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 2 of 7
Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 3 of 7
Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 4 of 7
Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 5 of 7
Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 6 of 7
         Case 1:19-cr-00606-SHS Document 54 Filed 09/29/20 Page 7 of 7



party from applying to this Court for modification of any provision

herein or for any further relief.



Dated:       New York, New York
             September 10, 2020

AGREED AND CONSENTED TO:

                              AUDREY STRAUSS
                              Acting United States Attorney
                              Southern District of New York


                        By:   "---'-------------------
                              /s/
                              Michael Krouse
                              David Denton
                              Assistant United States Attorneys
                              Southern District of New York
                              (212) 637-2279/ 2744


                              DELOWAR MOHAMMED HOSSAIN


                        By:      Isl   Amy Gallicchio
                              Amy Gallicchio
                              Andrew Dalack
                              Attorneys for Defendant


     Dated: New York, New York
            September 29, 2020




                                        7
